BRIOKELL, 0. J.
— An important inquiry on the trial was the real value of the machinery averred to have been sold by the plaintiffs to the defendant, its correspondence with their representations, and its capacity of accomplishing the results they stated it could accomplish. The opinion of experts— of those having peculiar knowledge of the value of such machinery, of its capacity and operations — was admissible. The operations of other similar machinery, so far as known to them, they could state, so as to enable the jury to determine the inquiry they were making. Though the machine of which the witness Watson testified, was not in all its parts like the machine sold to the defendant, and was geared differently, it was similar in character. It had, as we understand the evidence, a like combination of properties and qualities, and was designed to accomplish the like results. In the opinion of the witness, it was an improvement upon the machine, the price of which was sought to be recovered. That this machine was not equal to the representations made of that which was sold, was relevant evidence. Its weight may be affected by the differences between the two machines, but not its admissibility.
We have examined the instructions given to the jury, to which exceptions were taken, and are of the opinion that, when construed in the light of the evidence, they furnish no cause of reversal.
The judgment is affirmed,